DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-07-2022 is acknowledged.	
Claims included in the prosecution are 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 58, 60, 64, 67-68, 73, 75-76, 78-79, 85, 87-88 and 91.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):967293
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 58, 60, 64, 67-68, 73, 75-76, 78-79, 85, 87-88 and 91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends claim 1 to introduce the expression “wherein liposome does not contain targeting moiety having specific affinity for a surface antigen on a target cell of interest”. This negative limitation has no support in the specification as originally filed and therefore, deemed to be new matter..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 60 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 60, the phrase "such as" and e.g. in parenthesis renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	These expressions are still in claim 60.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 13-14, 16-22, 24, 27, 31, 33-35, 38-39, 47-48, 58, 60, 64, 67-68, 73, 75-76, 78-79, 85, 87-88 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/025882 in combination with Dervieux (US 2011/0262948).
	WO 2016 discloses liposomal antifolate compositions. According to WO 2016 raltitrexed is an antifolate. The liposomes can be neutral or anionic and having sizes of 30 to 150 nm. The liposomes contain a steric stabilizer which is PEG in the molecular weight ranges of 200 to 5000. The zeta potential of the liposomes is in the range of 0 to 150 mV. The liposomes can have cationic lipids  (Abstract, pages 3, 4, 5, 15, 16, 17, 20, 21
	What is lacking in WO 2016 is the teaching that raltitrexed is polyglutamated.
.	Dervieux teaches that one or more glutamyl moieties are added to antifolate, methotrexate to convert it to methotrexate polyglutamate. These polyglutamates do not readily efflux from cells and thus are able to exert their cytotoxic effects over long periods of time without requiring high levels of administration. According to Dervieux, antifolates which are polyglutamatable include raltitrexed (Abstract, 0007, 0031, 0060, 0062).
	It would have been obvious to one of ordinary skill in the art to use polyglutamates of raltitrexed with desired glutamic acid residues with a reasonable expectation of success in the liposomal formulations containing the antifolate, raltitrexed of WO since polyglutamates of antifolates do not readily efflux from cells and thus are able to exert their cytotoxic effects over long periods of time without requiring high levels of administration as taught by Dervieux.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that WO 2016 is directed to folate-receptor targeted liposomes that encapsulate an antifolate and that the disclosed liposomes contain an antibody that specifically binds a folate receptor on the surface. According to applicant, the untargeted liposomes in WO 2016  do not appear to deliver the payload to cancer cell.
	This argument is not persuasive. First of all, it should be pointed out that there is no specific definition of the expression now introduced in claim 1. Secondly, if WO 2016 the untargeted liposomal compositions do not deliver their antifolate payload into FOLR1+ cancer cells as argued, then one would expect instant liposomes also not to deliver the payload. Instant composition claims do not recite specific components of the liposomes which impart this property to the untargeted liposomes. There is nothing in WO 2016 to indicate that the payload is not deliver if the cancer cells are not FOLR1 cancer cells.
	Applicant argues that Dervieux do not disclose or suggest that polyglutamated compounds are biologically active when administered as a pharmaceutical composition. This argument is not persuasive. Contrary to applicant’s arguments, the compositions taught by Dervieux are able to exert their cytotoxic effects over long periods of time without requiring high levels of administration which means they are biologically active when administered.	 With regard to applicant’s arguments that Figures 12-15 demonstrate the reduced toxicity which is surprising, the examiner points out that liposomes are art well-known for reducing the toxicity of toxic compounds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612